OPINION — AG — **** COMPENSATION AND EXPENSES OF MEMBERS OF COUNTY EXCISE AND EQUALIZATION BOARDS **** UNDER THE PROVISIONS OF 68 O.S. 1971 2458 [68-2458], AS AMENDED BY HOUSE BILL 1523, SECOND SESSION, THIRTY THIRD LEGISLATURE, COUNTY EXCISE AND EQUALIZATION BOARD MEMBERS IN COUNTIES HAVING AN ASSESSED VALUATION OF FIFTY MILLION DOLLARS OR MORE APPOINTED AFTER EFFECTIVE DATE OF THE ACT, THAT BEING MARCH 28, 1972, ARE PROVIDED TWENTY FIVE DOLLARS PER DIEM EXPENSES AND TWENTY FIVE DOLLARS PER DIEM COMPENSATION, IN ADDITION TO THE PRESCRIBED MILEAGE. THOSE BOARD MEMBERS IN COUNTIES HAVING AN ASSESSED VALUATION OF FIVE HUNDRED MILLION DOLLARS OR MORE WHO WERE IN OFFICE PRIOR TO MARCH 28, 1972, BUT AFTER JUNE 24, 1971, THE EFFECTIVE DATE OF THE 1971 AMENDMENT TO SECTION 2458, WOULD BE ENTITLED TO RECEIVE THEIR FIFTY DOLLARS EXPENSE IN LIEU OF ALL COMPENSATION UNTIL REPLACED IN OFFICE OR UPON ENTERING A NEW TERM OF OFFICE, AT WHICH TIME THEY SHALL RECEIVE TWENTY FIVE DOLLARS PER DIEM EXPENSE AND TWENTY FIVE DOLLARS PER DIEM COMPENSATION IN ADDITION TO THE PRESCRIBED MILEAGE. THOSE BOARD MEMBERS IN COUNTIES HAVING AN ASSESSED VALUATION OF FIVE HUNDRED MILLION DOLLARS OR MORE WHO WERE IN OFFICE PRIOR TO JUNE 24, 1971, WOULD BE STILL BE RECEIVING THE AUTHORIZED TWENTY FIVE DOLLARS PER DIEM COMPENSATION AND PRESCRIBED MILEAGE AND BE ENTITLED TO RECEIVE TWENTY FIVE DOLLARS EXPENSE IN ADDITION TO THE COMPENSATION AND MILEAGE EFFECTIVE MARCH 28, 1972. THOSE BOARD MEMBERS IN COUNTIES HAVING AN ASSESSED VALUATION BETWEEN FIFTY MILLION DOLLARS AND FIVE HUNDRED MILLION DOLLARS WHO WERE IN OFFICE PRIOR TO MARCH 28, 1972, BUT AFTER JUNE 24, 1971, WOULD BE ENTITLED TO RECEIVE THEIR FIFTY DOLLARS PER DIEM COMPENSATION UNTIL REPLACED IN OFFICE OR UPON ENTERING A NEW TERM OF OFFICE, AT WHICH TIME THEY SHALL RECEIVE TWENTY FIVE DOLLARS PER DIEM EXPENSE AND TWENTY FIVE DOLLARS PER DIEM COMPENSATION IN ADDITION TO THE PRESCRIBED MILEAGE. THOSE BOARD MEMBERS IN COUNTIES HAVING AN ASSESSED VALUATION BETWEEN FIFTY MILLION DOLLARS AND FIVE HUNDRED MILLION DOLLARS WHO WERE IN OFFICE PRIOR TO JUNE 24, 1971, WOULD STILL BE RECEIVING THE AUTHORIZED TWENTY FIVE DOLLARS PER DIEM COMPENSATION AND PRESCRIBED MILEAGE AND WOULD BE ENTITLED TO RECEIVE TWENTY FIVE DOLLARS EXPENSE IN ADDITION TO THE COMPENSATION AND MILEAGE EFFECTIVE MARCH 28, 1972. (MIKE D. MARTIN)